HcSurely, J., specially concurring: As the point of lack of authority to allow solicitors’ fees in question was not raised in the trial court, I concur in the foregoing conclusion. Reorganization plans connected with foreclosure proceedings are of rather recent development. None of the cases cited involves solicitors’ fees in such a plan. I fail to find any authority for an allowance out of the funds of the estate, in the face of objection, of fees to solicitors for services in contributing suggestions, even of value, to a reorganization plan.